Title: 2d.
From: Adams, John Quincy
To: 


       I have got through in four mornings, the preface to the Cyropaedia, but it is a crabbed piece of business. The Stile of this author is said to be Beautiful: a person who understands as little of it as I do, cannot discover the graces, that fine language, communicates to Ideas. I can only perceive a very great simplicity; which it would not be proper for an author at this day to adopt. My Aunt and Nancy spent the afternoon out; Mr. Thaxter was up, here at about 9 o’clock; very much affected, by having just heard, that Dr. Levett an intimate acquaintance of his at Hingham, had drown’d himself. This is the third instance of suicide within these three weeks in this State, I never heard of so many in proportion, any where. I am equally surpriz’d and griev’d to find so much weakness, of mind, so frequently among my Countrymen that it argues an absolute deprivation of Reason, I will not say, but that it proves, a most cowardly, unmanly Spirit, there is no proof of. The Romans, are often brought to prove that it does not show a want of proper firmness and fortitude: but let it be remembered that their great Poet has said of those that hasten their own end
       
        ................... quam vellent aethere in alto
        Nunc et pauperiem et duros perferre labores!
       
      